Title: To George Washington from Brigadier General Philemon Dickinson, 13 February 1777
From: Dickinson, Philemon
To: Washington, George



Sir
Bells Farm [N.J.] 13th Feby 1777

The Person who obtained Mr Morgan’s releasment, returned from New York with Doctor Vanderveer Yesterday, upon the same terms which were mentioned to your Excellency—The Intelligence recieved, is, The Prisoners at New York treated much better than they were, within a very short time past, in real want of nothing but cloathing,

their distress great on that account—Troops arrived at Hell-gate from Rhode-Island, whether the whole or not, uncertain; very few Men in N. York, not many hundreds—six hundred Hessians arrived at Amboy on Tuesday last, & six field pieces sent by Water to Brunswick 6. days ago, in the latter place matters in the same state, they were.
Yesterday a scouting Party of mine took a Light Infantryman belongg to the 40th Regiment, just by their lines, he says their living is bad, Pork & Peas plenty, but in want of fish Meat & Flour—a great scarcity of forage, their Horses very thin; both those accounts are confirmed by Doctor Vanderveer & the Person with him; they paid in N. York 4/ for a dinner, & 1/⅌ pd for Beeff, a blessed time the refugees have of it—A Hessian from the advanced Post of the Enemy came in Yesterday, says their living is bad, & many would desert but are strictly watch’d, shall send him & the Prisoners down to Philada unless your Excellency would chuse to see them.
My Brigade, would have been very considerably increased but many Battalions on their march to join me, are detained at Princetown by Genl Putnam—I am going to try an Experiment with the Sussex Militia, who are extremely unfriendly to the cause in general, therefore I have sent up Col: Thomson with the small remains of his Battn & a party of Light-horse, in order to bring out ⅓ part of his Battn I hope it will succeed tolerably well, nothing else will do—I would chuse to have your Excellency’s Orders respecting the Tea, or it must remain in its present state, being a matter of too much Consequence, for me to determine.
Capt. Morrison says, he does not belong to Major Proctors division, that his Compy was enlisted for one year, which expires in March, that his Gunner is a Volunteer, & joined him in Philada just as he marched for this State, his Wife is very ill, & he insists upon returning—they are greatly dissatisfied, as Capt. Browns Compy they say is returned, that is run off. I have the honor to be, Your Excellency’s Most Ob. Sevt

Philemon Dickinson


P.S. being informed, that two waggoners belongg to the Enemy lay in a house near their lines, with the Small-pox, I sent a party with a Sleigh & brought them off.

